 


110 HR 597 IH: Earning and Learning Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 597 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Higher Education Act of 1965 to require institutions of higher education to enter into agreements with private for-profit organizations for the provision of work-study employment. 
 
 
1.Short titleThis Act may be cited as the Earning and Learning Act of 2007.
2.Agreements requiredSection 443(c) of the Higher Education Act of 1965 (42 U.S.C. 2753(c)) is amended by striking may, at its option, enter into and inserting shall, except as otherwise permitted by regulations of the Secretary, enter into. 
 
